DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant

[2]	This communication is in response to the patent application filed 17 June 2020. It is noted that this application is Divisional of Untied States Patent Application Serial No. 12/573,392 filed 5 October 2009, now United States Patent No. 10,810,519. Claims 1-20 are pending.

Divisional Application

[3]	This application is a divisional application of Untied States Patent Application Serial No. 12/573,392 filed 5 October 2009, now United States Patent No. 10,810,519. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application.  All documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See MPEP §609.02 A. 2.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:




[4]	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., 

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 11, and 20 are directed to a method and systems and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 11, and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 11, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in Organizing Human Activity, namely: (3) managing personal behavior or interactions between people (e.g., following rules or instructions). 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 11. In particular, claim 11 includes:
“…associating mission planners with agent groups including one or more agents…”, “…allocating resources for the missions…”, “...executing the missions planned by the mission planners, and “…providing communication between the mission planners…”. Considered as an ordered combination, the steps/functions of claim 7 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of scheduling, organizing, and directing tasks, which is an ineligible concept of Organizing Human Activity, including: (3) managing behavior or interactions between people (e.g., following rules or instructions), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 11 recites: “…planning missions...”. Respectfully, absent further clarification of the processing steps executed by the recited data processing system, one of ordinary skill in the art would readily understand that given a job, tasks, and available agents to perform tasks, one of ordinary skill cold reasonably be relied upon to plan missions using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional 

Additional elements of claim 11 that potentially integrate the exception include the “data processing system”, “communication system”, and the indications that the agents are “robots or machines”. With respect to these potential additional elements, the claimed “data processing system” is identified as executing the mission planners. The claimed “communication system” is identified as providing communication between mission planners. The “agents” is/are identified as robots or machines. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.



Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of executing instructions and transmitting communications over a network. The claimed scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0334593, Examiner notes paragraphs [0158]-[0162]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   


With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) execute planners; and (2) provide communications. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.


While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., communications); (2) storing and retrieving information and data from a generic computer memory (e.g., plan data and instructions); and (3) 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 20, directed to systems for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the 

Dependent claims 2-10 and 12-19, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


[5]	 Claims 1, 5, 8-11, 15, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinex (United States Patent Application Publication No. 2002/0143601) in view of Jacobsen et al. (United States Patent Application Publication No. 2003/0089183).

With respect to claim 11, Sinex discloses a method for hierarchical mission management, the method comprising: associating mission planners with agent groups including one or more agents (Sinex; paragraphs [0033] [0035]-[0036] [0039]-[0040] [0057] See at least MRB program manager used to select maintenance plan and tasks. See MRB executes maintenance process using defined maintenance actors, i.e., MRB “planner” is associated with agent groups); planning, by the mission planners, missions (Sinex; paragraphs [0035]-[0036] [0039]-[0040]; See at least maintenance plans and tasks planned by MRB); allocating, by the mission planners, resources for the missions (Sinex; paragraphs [0057][0077][0083] See at least tasks assigned to mechanics in automatic of semi-automatic mode by MRP then DAMP manager programs); executing, by the agent groups, the missions planned by the mission planners (Sinex; paragraphs [0064][0067]-[0069]; See at least task execution); executing, by a data processing system, the mission planners (Sinex; paragraphs [0035]-[0036] [0039]-[0040] [0064][0067]-[0069] See at least computer/processor executing manager programs); and providing, by a communication system, communication between the mission planners (Sinex; paragraphs [0035]-[0036] [0039]-[0040] [0064][0067]-[0069]; See at least MRB program manager communicates maintenance program to DAMP manager. Both are reasonably considered to mission planners). 



However, as evidenced by Jacobsen et al., it is well known in the art to provide aircraft maintenance/inspection plans to instruct automated robots in the performance of aircraft maintenance and inspection protocols (Jacobsen et al.; paragraphs [0037][0040][0041]; See at least inspection plan and execution by robotic vehicle).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the agent personnel of Sinex by further including the well-known practice of applying appropriate maintenance and inspection tasks to autonomous robotic agents taught by Jacobsen et al. As Sinex discloses the use of coordinated and automated instruction of maintenance agents the context of determination and execution of an aircraft maintenance program and Jacobsen et al. similarly discloses the utility of  applying appropriate maintenance and inspection tasks to autonomous robotic agents in the context determination and execution of an aircraft maintenance program, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of minimizing time delays and improving the efficiency associated with aircraft heavy maintenance and inspection.
With respect to claim 15, Sinex discloses a method further comprising: generating, by an 

With respect to claim 17, Sinex discloses a method further comprising monitoring, by the arbitrator, the one or more agents executing the tasks (Sinex; paragraphs [0058] [0067]-[0069] [0093]-[0095] See at least monitoring/tracking task execution).

With respect to claims 18 and 19, while the MRB manager and the DAMP manager of Sinex retrieve electronically stored maintenance processes, Sinex fails to specify that the specifications are stored in a database.

However, as evidenced by Jacobsen et al., it is well known to store maintenance specifications in a database for use in mission/maintenance task planning (Jacobsen et al.; paragraphs [0037][0040] See at least inspection plans and maps of specified aircraft for instruction to robotic agents are stored in a database).
With respect to claim 19, Sinex discloses a method wherein the mission specification is for 

With respect to the teachings of Jacobsen et al. as applied to claims 18 and 19, the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claim 11 are applicable to claims 18 and 19 and are herein incorporated by reference. 

Claims 1, 5, and 8-10 substantially repeat the subject matter addressed above with respect to claims 11, 15, and 17-19 as directed to the enabling system. With respect to these elements, each of the applied references disclose enabling the disclosed method employing analogous systems and executable instructions (See at least e.g., Sinex paragraphs [0037]-[0040]). Accordingly, claims 1, 5, and 8-10 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claim11, 15, and 17-19.
[6]	Claims 2-4 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinex (United States Patent Application Publication No. 2002/0143601) in view of Jacobsen et al. (United States Patent Application Publication No. 2003/0089183) and further in view of Grant et al. (United States Patent Application Publication No. 2007/0143169).

With respect to claims 12 and 13, while Sinex et al. disclose selection of workers based on training requirements and skills, i.e., a hierarchy, Sinex fails to explicitly state that the workers are organized into hierarchical levels.

However, as evidenced by Grant et al., structuring aircraft maintenance personnel and associated tasks into a hierarchical arrangement of levels is well known in the operations research field (Grant et al.; paragraphs [0032] [0038]-[0040]; See hierarchical structure utilized to allocate tasks based on hierarchy or workers).
With respect to claim 13, Grant et al. disclose a method further comprising defining, by the hierarchy specification, a description of the one or more agents and an associated hierarchy level assigned to each of the one or more agents (Grant et al.; paragraphs [0032] [0038]-[0040]; See hierarchical structure utilized to allocate tasks based on hierarchy or workers. See further work type and expectations of workers at each level). With respect to claim 14, both Grant et al. and Sinex disclose a method wherein the hierarchy specification comprises maintenance of an aircraft (Grant et al.; paragraphs [0020] [0028] See at least systems applied to aircraft maintenance operations). 
With respect to claim 12-14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the skill and training based worker designations Sinex by further including the well-known practice of assigning worker groups to hierarchical levels of tasks as taught by Grant et al. As Sinex discloses the use of skill based matching in the 

Claims 2-4 substantially repeat the subject matter addressed above with respect to claims 12-14 as directed to the enabling system. With respect to these elements, each of the applied references disclose enabling the disclosed method employing analogous systems and executable instructions (See at least e.g., Sinex paragraphs [0037]-[0040]). Accordingly, claims 2-4 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 12-14. 


[7]	Claims 6-7 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinex (United States Patent Application Publication No. 2002/0143601) in view of Jacobsen et al. (United States Patent Application Publication No. 2003/0089183) and further in view of Cleary et al. (United States Patent Application Publication No. 2008/0039993). 



However, as evidenced by Cleary et al., it is well known in the art to employ sensors and/or camera to monitor fluid levels, i.e., “leaks” to direct maintenance operations of an aircraft (Cleary et al.; paragraph [0017]; See at least sensor monitoring of fluid levels/fluid flow).

Regarding the combination that includes Cleary et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plan generation and sensors employed by Sinex by further including utilizing well-known monitoring/sensing equipment to monitor fluid flows, i.e., potential leaks, as taught by Cleary et al. As Sinex discloses mission planning in the context of determination and execution of dynamic resource assignment and Cleary et al. similarly disclose the utility of monitoring sensors directed to fluid flows in the context of determination and execution of dynamic resource assignment associated with a hierarchical project plan, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by applying a well-known practice from one field of endeavor to another according to known methods to yield the predictable results of minimizing time delays by efficiently assigning and reassigning resources to required tasks.



Claim 20 presents a synopsis claim of claims 11-19 and therefore substantially repeats the subject matter addressed above with respect to claims 11-19 as directed to the enabling system. With respect to these elements, each of the applied references disclose enabling the disclosed method employing analogous systems and executable instructions (See at least e.g., Sinex paragraphs [0037]-[0040]). Accordingly, claim 11-19 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 11-19.


Conclusion
  [8]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D RINES/Primary Examiner, Art Unit 3683